DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 17/212,987 (hereafter the “reissue ‘987 Application), which is a reissue application of U.S. Patent 10,244,507 (hereafter “the ‘507 Patent”).  

The ‘507 Patent originally issued on March 26, 2019, with the inventor of Luigi Tarlazzi et al., having original claims 1-19.  Here, the ‘507 Patent was filed as U.S. Application 15/024,548, being filed as a 35 U.S.C. 371 Application on March 24, 2016, being the national stage of PCT/IB2014/064785, filed on September 23, 2014, which claims domestic priority of U.S. provisional application 61/881,598, filed on September 24, 2013.

As noted above, the ‘507 Patent originally issued with patented claims 1-19. With this, a preliminary amendment was filed on March 25, 2021, which amends claims 4, 8, 9, 11, 14-16, and 18-19, and adds new claims 20-34.  Thus, with the instant amendment dated March 25, 2021, claims 1-34 are pending, with claims 1, 11, 18, 20, and 28 being independent.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,244,507 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.













Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0279452, with the inventor of Sheng Liu (hereafter “Liu ‘452”).

Regarding claim 1, Liu ‘452 discloses a centralized radio access network (C-RAN) [see Abstract; also see paragraphs 0003-0004], comprising:
a media access control (MAC) scheduler [interpreted as the “BBU”, seen in Figs. 1, 2, and 6; also see paragraphs 0051-0054, wherein “Each BBU is responsible for processing data of a part of users, such as processing physical layer signals, MAC addresses, or RRM of a part of users.”]; and 
a fronthaul physical layer coordinator [interpreted as the “switching module 120”, seen in Figs. 1 and 6, in addition to the “resource mapping module 130” and “transforming module 140”, seen in Figs. 6, and 10-12] positioned between the MAC scheduler and a plurality of remote units [see Figs. 1 and 10, with the remote units being the plurality of “RRUs”], 
the fronthaul physical layer coordinator including a fronthaul physical layer scheduler for determining at least one remote unit of the plurality of remote units to serve a mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “For example, the user information generally includes the ID of a cell where a user is located, and one RRU corresponds to multiple cell IDs. During network construction, the corresponding BBU and RRU of the cell are defined. The mapping relationship between the resource mapping module, the transforming module, and the user information is also preset during network construction. The preset resource configuration list records the mapping relationship between a cell ID, RRU, BBU, resource mapping module, and transforming module.”], 
wherein the fronthaul physical layer coordinator is configured for formulating an allocation of physical layer processing between the plurality of remote units and a baseband processing unit based on resources selected by the fronthaul physical layer scheduler and the MAC scheduler for serving the mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “According to the above technical solution provided in the embodiment of the present invention, the resource block mapping and FFT processing are performed before the transforming module instead of being performed after the transforming module in the BBU, so that signals of each user are demultiplexed before the signals are transmitted by the switching module. The switching module transmits the demultiplexed signals of each user to the corresponding BBU for processing, rather than transmitting all the baseband signals.”].

Regarding claim 2, Liu ‘452 discloses the C-RAN discussed above in claim 1, and further teaches wherein the MAC scheduler is configured for allocating time resources, frequency resources, modulation and coding scheme, and transmission mode for serving the mobile device [see paragraphs 0051-0058, wherein “In an embodiment, in the above LTE, LTE-A, and WiMAX systems, a BBU may include a transforming module 201 having a Fast Fourier Transform (Fast Fourier Transform, FFT) function and an Inverse Fast Fourier Transformation (Inverse Fast Fourier Transformation, IFFT) function, a resource mapping module 202 having resource block mapping and demapping functions, and a user signal processing module 203, as shown in FIG. 2. It should be noted that FIG. 2 mainly illustrates BBU function modules on a user plane. In actual applications, the BBU may further include physical layer process control modules, such as a control channel processing module, power control module, hybrid automatic repeat request (Hybrid Automatic Repeat Request, HARQ)/adaptive modulation and coding (Adaptive Modulation and Coding, AMC) module, and random access module; and in addition the BBU may also include function modules responsible for upper layer protocol processing, such as MAC/RRM.”].

Regarding claim 3, Liu ‘452 discloses the C-RAN discussed above in claim 1, and further teaches wherein the fronthaul physical layer coordinator is configured for implementing a different allocation plan in the C-RAN based on a policy from a system administrator [see paragraphs 0059-0065, wherein “The above multiple BBUs may be multiple BBUs inside one CBPU, or may be different BBUs of multiple CBPUs. In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs. That is a large amount of data generated during the intermediate process of processing baseband signals needs to be switched between collaborative BBUs.”; also see paragraph 0070, wherein “In an embodiment, the switching module 120 may transmit the signals of each user to the corresponding BBU according to a preset resource configuration list, where the resource configuration list records a mapping relationship between user information and the BBUs.”; also see paragraphs 0171-0176].

Regarding claim 4, Liu ‘452 discloses the C-RAN discussed above in claim 1, and further teaches wherein the fronthaul physical layer coordinator is configured for formulating the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit based on a traffic condition detected in the C-RAN [see paragraphs 0064-0065, wherein “Due to the application of multi-carrier technologies (such as the carrier aggregation technology in an LTE-A system), the processing capability of a BBU may not be sufficient to process service traffic on multiple carriers in a cell. Therefore, multiple BBUs may be needed to process the service traffic jointly.”].

Regarding claim 5, Liu ‘452 discloses the C-RAN discussed above in claim 1, and further teaches wherein the fronthaul physical layer coordinator is configured for implementing the allocation by outputting signals that configure the plurality of remote units and the baseband processing unit [see paragraphs 0064-0065, wherein “In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs. That is a large amount of data generated during the intermediate process of processing baseband signals needs to be switched between collaborative BBUs.”; also see paragraphs 0077-0083, wherein “As shown in FIG. 8, an embodiment of the present invention provides an RRU, including: … a transforming module 220, configured to perform FFT for the uplink time domain baseband signals to obtain uplink frequency domain baseband signals, and transmit the uplink frequency domain baseband signals to a resource mapping module, so that the resource mapping module performs resource block demapping for the uplink frequency domain baseband signals and demultiplexes signals of each user from corresponding subcarriers.”].

Regarding claim 6, Liu ‘452 discloses the C-RAN discussed above in claim 1, and further teaches wherein the physical layer processing includes scrambling, descrambling, modulation, demodulation, layer to antenna mapping, layer to antenna demapping, resource elements mapping, resource elements demapping, inverse fast Fourier transport and cyclic prefix insertion, fast Fourier transport and cyclic prefix extraction, and baseband processing [see paragraphs 0054-0058; also see paragraphs 0066-0070; also see paragraphs 0159-0160].

Regarding claim 7, Liu ‘452 discloses the C-RAN discussed above in claim 1, and further comprising the plurality of remote units, at least one of the plurality of remote units being configured for implementing full physical layer processing, partial physical layer processing, and no physical layer processing in transceiving signals wirelessly with the mobile device located in a coverage area [see paragraphs 0061-0064, wherein “Due to statistical multiplexing for processing resources, load sharing in the case of a fault or overload of some BBUs, or air interface handover caused by user movement, radio signals of different users in a cell may be processed by multiple different BBUs … Due to the application of multi-cell coordinated transmission technologies (such as the CoMP (Coordinated Multiple Point, coordinated multiple point) technology in an LTE-A system), radio signals of some users in a cell may be processed by multiple different BBUs jointly. … Due to the application of multi-carrier technologies (such as the carrier aggregation technology in an LTE-A system), the processing capability of a BBU may not be sufficient to process service traffic on multiple carriers in a cell. Therefore, multiple BBUs may be needed to process the service traffic jointly. … The above multiple BBUs may be multiple BBUs inside one CBPU, or may be different BBUs of multiple CBPUs. In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs.”].

Regarding claim 8, Liu ‘452 discloses the C-RAN discussed above in claim 7, and further teaches wherein the at least one remote unit of the plurality of remote units is a remote radio head that is automatically switchable between a small cell mode and a C-RAN mode [see paragraphs 0061-0080].

Regarding claim 9, Liu ‘452 discloses the C-RAN discussed above in claim 7, and further teaches wherein the C-RAN is configured for supporting an intra-cell Coordinate Multi-Point (CoMP) transmission mode and an inter-cell CoMP transmission mode [see paragraphs 0063-0065], wherein the intra-cell CoMP transmission mode involves communication between multiple remote units of the plurality of remote units that relay a same sector of signals, wherein the inter-cell CoMP transmission mode involves communication between the multiple remote units of the plurality of remote units that relay different sectors of signals [see paragraphs 0063-0092].

Regarding claim 10, Liu ‘452 discloses the C-RAN discussed above in claim 1, and further teaches wherein the fronthaul physical layer coordinator is configured for conducting real time analysis of power received in an uplink physical resource block by the plurality of remote units providing coverage to a common cell identifier and using channel estimation indexes in obtaining a maximum gain when jointly processing fast Fourier transform bins of physical resource blocks from the plurality of remote units [see paragraphs 0054-0080; also see paragraphs 0095-0099].

Regarding claim 11, Liu ‘452 discloses a wireless distribution system [see Abstract; also see paragraphs 0003-0004], comprising:
a baseband pool for transceiving signals with a backhaul network, the baseband pool including a media access control (MAC) scheduler [interpreted as the “BBU”, seen in Figs. 1, 2, and 6; also see paragraphs 0051-0054, wherein “Each BBU is responsible for processing data of a part of users, such as processing physical layer signals, MAC addresses, or RRM of a part of users.”]; 
remote units configured for providing wireless signal coverage for mobile devices in a coverage area [being the plurality of “RRUs”, as seen in Figs. 1, and 10-12]; and
a fronthaul physical layer coordinator [interpreted as the “switching module 120”, seen in Figs. 1 and 6, in addition to the “resource mapping module 130” and “transforming module 140”, seen in Figs. 6, and 10-12] positioned in a fronthaul network between the baseband pool and the remote units [see Figs. 1 and 10, with the remote units being the plurality of “RRUs”], 
the fronthaul physical layer coordinator including a fronthaul physical layer scheduler for determining at least one remote unit of the plurality of remote units to serve a mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “For example, the user information generally includes the ID of a cell where a user is located, and one RRU corresponds to multiple cell IDs. During network construction, the corresponding BBU and RRU of the cell are defined. The mapping relationship between the resource mapping module, the transforming module, and the user information is also preset during network construction. The preset resource configuration list records the mapping relationship between a cell ID, RRU, BBU, resource mapping module, and transforming module.”], 
the fronthaul physical layer coordinator being configured for forming an allocation plan for allocating physical layer processing between the plurality of remote units and a baseband processing unit based on resources selected by the fronthaul physical layer scheduler and the MAC scheduler for serving the mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “According to the above technical solution provided in the embodiment of the present invention, the resource block mapping and FFT processing are performed before the transforming module instead of being performed after the transforming module in the BBU, so that signals of each user are demultiplexed before the signals are transmitted by the switching module. The switching module transmits the demultiplexed signals of each user to the corresponding BBU for processing, rather than transmitting all the baseband signals.”].

Regarding claim 12, Liu ‘452 discloses the wireless distribution system discussed above in claim 11, and further teaches wherein the wireless distribution system is a centralized radio access network (C-RAN) [see Abstract; also see paragraphs 0003-0004].

Regarding claim 13, Liu ‘452 discloses the wireless distribution system discussed above in claim 11, and further teaches wherein the physical layer processing includes scrambling, descrambling, modulation, demodulation, layer to antenna mapping, layer to antenna demapping, resource elements mapping, resource elements demapping, inverse fast Fourier transport and cyclic prefix insertion, fast Fourier transport and cyclic prefix extraction, and baseband processing [see paragraphs 0054-0058; also see paragraphs 0066-0070; also see paragraphs 0159-0160].

Regarding claim 14, Liu ‘452 discloses the wireless distribution system discussed above in claim 11, and further teaches wherein the fronthaul physical layer scheduler is configured to determine which remote unit of a plurality of remote units is to serve a selected mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “For example, the user information generally includes the ID of a cell where a user is located, and one RRU corresponds to multiple cell IDs. During network construction, the corresponding BBU and RRU of the cell are defined. The mapping relationship between the resource mapping module, the transforming module, and the user information is also preset during network construction. The preset resource configuration list records the mapping relationship between a cell ID, RRU, BBU, resource mapping module, and transforming module.”] and output signals for configuring the wireless distribution system such that the at least one remote unit determined to serve the selected mobile device serves the selected mobile device [see paragraphs 0064-0065, wherein “In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs. That is a large amount of data generated during the intermediate process of processing baseband signals needs to be switched between collaborative BBUs.”].

Regarding claim 15, Liu ‘452 discloses the wireless distribution system discussed above in claim 11, and further teaches wherein the wireless distribution system is configured for supporting an intra-cell Coordinate Multi-Point (CoMP) transmission mode and an inter-cell CoMP transmission mode [see paragraphs 0063-0065], wherein the intra-cell CoMP transmission mode involves communication between multiple remote units that relay a same sector of signals, wherein the inter-cell CoMP transmission mode involves communication between the multiple remote units that relay different sectors of signals [see paragraphs 0063-0092].

Regarding claim 16, Liu ‘452 discloses the wireless distribution system discussed above in claim 11, and further teaches wherein the MAC scheduler is configured for allocating time resources, frequency resources, modulation and coding scheme, and transmission mode for serving the mobile device [see paragraphs 0054-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “According to the above technical solution provided in the embodiment of the present invention, the resource block mapping and FFT processing are performed before the transforming module instead of being performed after the transforming module in the BBU, so that signals of each user are demultiplexed before the signals are transmitted by the switching module. The switching module transmits the demultiplexed signals of each user to the corresponding BBU for processing, rather than transmitting all the baseband signals.”].

Regarding claim 17, Liu ‘452 discloses the wireless distribution system discussed above in claim 11, and further teaches wherein the fronthaul physical layer coordinator is configured for conducting real time analysis of power received in an uplink physical resource block by the remote units providing coverage to a common cell identifier and using channel estimation indexes in obtaining a maximum gain when jointly processing fast Fourier transform bins of physical resource blocks from the remote units [see paragraphs 0054-0080; also see paragraphs 0095-0099].

Regarding claim 18, Liu ‘452 discloses a method, comprising:
detecting a traffic condition of a centralized radio access network (C-RAN) by a fronthaul physical layer coordinator between a media access control (MAC) scheduler and a plurality of remote radio heads [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “For example, the user information generally includes the ID of a cell where a user is located, and one RRU corresponds to multiple cell IDs. During network construction, the corresponding BBU and RRU of the cell are defined. The mapping relationship between the resource mapping module, the transforming module, and the user information is also preset during network construction. The preset resource configuration list records the mapping relationship between a cell ID, RRU, BBU, resource mapping module, and transforming module.”]; 
formulating a physical layer processing allocation plan between the plurality of remote radio heads and a baseband processing unit by the fronthaul physical layer coordinator based on resources selected by the fronthaul physical layer coordinator and the MAC scheduler for serving a mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “According to the above technical solution provided in the embodiment of the present invention, the resource block mapping and FFT processing are performed before the transforming module instead of being performed after the transforming module in the BBU, so that signals of each user are demultiplexed before the signals are transmitted by the switching module. The switching module transmits the demultiplexed signals of each user to the corresponding BBU for processing, rather than transmitting all the baseband signals.”]; and 
determining at least one remote radio head of the plurality of remote radio heads to serve the mobile device by the fronthaul physical layer coordinator [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “For example, the user information generally includes the ID of a cell where a user is located, and one RRU corresponds to multiple cell IDs. During network construction, the corresponding BBU and RRU of the cell are defined. The mapping relationship between the resource mapping module, the transforming module, and the user information is also preset during network construction. The preset resource configuration list records the mapping relationship between a cell ID, RRU, BBU, resource mapping module, and transforming module.”].

Regarding claim 19, Liu ‘452 discloses the method discussed above in claim 18, and further teaches wherein physical layer processing of the physical layer processing allocation plan includes scrambling, descrambling, modulation, demodulation, layer to antenna mapping, layer to antenna demapping, resource elements mapping, resource elements demapping, inverse fast Fourier transport and cyclic prefix insertion, fast Fourier transport and cyclic prefix extraction, and baseband processing [see paragraphs 0054-0058; also see paragraphs 0066-0070; also see paragraphs 0159-0160], the method further comprising: 
subsequently re-allocating the physical layer processing dynamically among a baseband processing unit and the plurality of remote radio heads and the baseband processing unit based on a changed traffic condition [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “According to the above technical solution provided in the embodiment of the present invention, the resource block mapping and FFT processing are performed before the transforming module instead of being performed after the transforming module in the BBU, so that signals of each user are demultiplexed before the signals are transmitted by the switching module. The switching module transmits the demultiplexed signals of each user to the corresponding BBU for processing, rather than transmitting all the baseband signals.”]. 

Regarding claim 20, Liu ‘452 discloses a radio access network, comprising:
a plurality of remote units [being a plurality of RRUs, as seen in Figs. 1, 10-12, and 14] configured to provide wireless signal coverage for mobile devices in a coverage area [see Figs. 1, 10-12, and 14];
a fronthaul physical layer coordinator [interpreted as the “switching module 120”, seen in Figs. 1 and 6, in addition to the “resource mapping module 130” and “transforming module 140”, seen in Figs. 6, and 10-12] communicatively coupled to the plurality of remote units [see Figs. 1, 10-12, and 14], the fronthaul physical layer coordinator configured to determine at least one remote unit of the plurality of remote units to serve a mobile device of the mobile devices, 
wherein the fronthaul physical layer coordinator is configured to formulate an allocation of physical layer processing between the plurality of remote units and a baseband processing unit based on resources selected by the fronthaul physical layer coordinator to serve the mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “According to the above technical solution provided in the embodiment of the present invention, the resource block mapping and FFT processing are performed before the transforming module instead of being performed after the transforming module in the BBU, so that signals of each user are demultiplexed before the signals are transmitted by the switching module. The switching module transmits the demultiplexed signals of each user to the corresponding BBU for processing, rather than transmitting all the baseband signals.”]; and
wherein the at least one remote unit is configured to implement at least one of full physical layer processing, partial physical layer processing, or no physical layer processing in transceiving signals wirelessly with the mobile device based on the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit [see paragraphs 0061-0064, wherein “Due to statistical multiplexing for processing resources, load sharing in the case of a fault or overload of some BBUs, or air interface handover caused by user movement, radio signals of different users in a cell may be processed by multiple different BBUs … Due to the application of multi-cell coordinated transmission technologies (such as the CoMP (Coordinated Multiple Point, coordinated multiple point) technology in an LTE-A system), radio signals of some users in a cell may be processed by multiple different BBUs jointly. … Due to the application of multi-carrier technologies (such as the carrier aggregation technology in an LTE-A system), the processing capability of a BBU may not be sufficient to process service traffic on multiple carriers in a cell. Therefore, multiple BBUs may be needed to process the service traffic jointly. … The above multiple BBUs may be multiple BBUs inside one CBPU, or may be different BBUs of multiple CBPUs. In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs.”; also see paragraphs 0103].

Regarding claim 21, Liu ‘452 discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to implement a different allocation plan in the radio access network based on a policy from a system administrator [see paragraphs 0059-0065, wherein “The above multiple BBUs may be multiple BBUs inside one CBPU, or may be different BBUs of multiple CBPUs. In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs. That is a large amount of data generated during the intermediate process of processing baseband signals needs to be switched between collaborative BBUs.”; also see paragraph 0070, wherein “In an embodiment, the switching module 120 may transmit the signals of each user to the corresponding BBU according to a preset resource configuration list, where the resource configuration list records a mapping relationship between user information and the BBUs.”; also see paragraphs 0171-0176].

Regarding claim 22, Liu ‘452 discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to formulate the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit based on a traffic condition detected in the radio access network [see paragraphs 0064-0065, wherein “Due to the application of multi-carrier technologies (such as the carrier aggregation technology in an LTE-A system), the processing capability of a BBU may not be sufficient to process service traffic on multiple carriers in a cell. Therefore, multiple BBUs may be needed to process the service traffic jointly.”].

Regarding claim 23, Liu ‘452 discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to implement the allocation by outputting signals that configure the plurality of remote units and the baseband processing unit [see paragraphs 0064-0065, wherein “In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs. That is a large amount of data generated during the intermediate process of processing baseband signals needs to be switched between collaborative BBUs.”; also see paragraphs 0077-0083, wherein “As shown in FIG. 8, an embodiment of the present invention provides an RRU, including: … a transforming module 220, configured to perform FFT for the uplink time domain baseband signals to obtain uplink frequency domain baseband signals, and transmit the uplink frequency domain baseband signals to a resource mapping module, so that the resource mapping module performs resource block demapping for the uplink frequency domain baseband signals and demultiplexes signals of each user from corresponding subcarriers.”].

Regarding claim 24, Liu ‘452 discloses the radio access network discussed above in claim 20, and further teaches wherein the physical layer processing includes at least one of scrambling, descrambling, modulation, demodulation, layer to antenna mapping, layer to antenna demapping, resource element mapping, resource element demapping, inverse fast Fourier transport and cyclic prefix insertion, fast Fourier transport and cyclic prefix extraction, or baseband processing [see paragraphs 0054-0058; also see paragraphs 0066-0070; also see paragraphs 0159-0160].

Regarding claim 25, Liu ‘452 discloses the radio access network discussed above in claim 20, and further teaches wherein the at least one remote unit of the plurality of remote units is a remote radio head that is automatically switchable between a small cell mode and a radio access network mode [see paragraphs 0061-0080].

Regarding claim 26, Liu ‘452 discloses the radio access network discussed above in claim 20, and further teaches wherein the radio access network is configured to support an intra-cell Coordinate Multi-Point (CoMP) transmission mode and an inter-cell CoMP transmission mode [see paragraphs 0063-0065], wherein the intra-cell CoMP transmission mode involves communication between multiple remote units of the plurality of remote units that relay a same sector of signals, wherein the inter-cell CoMP transmission mode involves communication between the multiple remote units of the plurality of remote units that relay different sectors of signals [see paragraphs 0063-0092].

Regarding claim 27, Liu ‘452 discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to conduct real time analysis of power received in an uplink physical resource block by the plurality of remote units providing coverage to a common cell identifier and using channel estimation indexes in obtaining a maximum gain when jointly processing fast Fourier transform bins of physical resource blocks from the plurality of remote units [see paragraphs 0054-0080; also see paragraphs 0095-0099].

Regarding claim 28, Liu ‘452 discloses a method comprising:
determining, at a fronthaul physical layer coordinator of a radio access network [interpreted as the “switching module 120”, seen in Figs. 1 and 6, in addition to the “resource mapping module 130” and “transforming module 140”, seen in Figs. 6, and 10-12], at least one remote unit of a plurality of remote units in the radio access network [being a plurality of RRUs, as seen in Figs. 1, 10-12, and 14] to serve a mobile device of mobile devices, the plurality of remote units configured to provide wireless signal coverage for the mobile devices in a coverage area [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “For example, the user information generally includes the ID of a cell where a user is located, and one RRU corresponds to multiple cell IDs. During network construction, the corresponding BBU and RRU of the cell are defined. The mapping relationship between the resource mapping module, the transforming module, and the user information is also preset during network construction. The preset resource configuration list records the mapping relationship between a cell ID, RRU, BBU, resource mapping module, and transforming module.”];
formulating, at the fronthaul physical layer coordinator, an allocation of physical layer processing between the plurality of remote units and a baseband processing unit based on resources selected by the fronthaul physical layer coordinator to serve the mobile device [see paragraphs 0059-0060, wherein “FIG. 5 is a schematic diagram of a physical resource block (Physical Resource Block, PRB). The PRB includes M continuous OFDM symbols in the time domain, and N continuous subcarriers in the frequency domain. For example, in an LTE/LTE-A system, generally M=7, and N=12. With respect to transmission of user data streams, the time and frequency resources allocated to each user are generally a logical virtual resource block (Virtual Resource Blocks, VRB). The system maps the VRB allocated to the user to a PRB within a specified time and frequency range according to a preset rule. … When the system allocates a resource for a user, the system specifies information, such as the type, serial number, and size of the corresponding VRB resource, that is, VRB indication information, and in this way, the VRB can be corresponded to a subcarrier occupied by the user at each OFDM symbol time according to the preset rule.”; also see paragraphs 0075-0080, wherein “According to the above technical solution provided in the embodiment of the present invention, the resource block mapping and FFT processing are performed before the transforming module instead of being performed after the transforming module in the BBU, so that signals of each user are demultiplexed before the signals are transmitted by the switching module. The switching module transmits the demultiplexed signals of each user to the corresponding BBU for processing, rather than transmitting all the baseband signals.”]; and
implementing, at the at least one remote unit [being one of the RRU’s], at least one of full physical layer processing, partial physical layer processing, or no physical layer processing in transceiving signals wirelessly with the mobile device based on the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit [see paragraphs 0061-0064, wherein “Due to statistical multiplexing for processing resources, load sharing in the case of a fault or overload of some BBUs, or air interface handover caused by user movement, radio signals of different users in a cell may be processed by multiple different BBUs … Due to the application of multi-cell coordinated transmission technologies (such as the CoMP (Coordinated Multiple Point, coordinated multiple point) technology in an LTE-A system), radio signals of some users in a cell may be processed by multiple different BBUs jointly. … Due to the application of multi-carrier technologies (such as the carrier aggregation technology in an LTE-A system), the processing capability of a BBU may not be sufficient to process service traffic on multiple carriers in a cell. Therefore, multiple BBUs may be needed to process the service traffic jointly. … The above multiple BBUs may be multiple BBUs inside one CBPU, or may be different BBUs of multiple CBPUs. In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs.”; also see paragraphs 0103].

Regarding claim 29, Liu ‘452 discloses the method discussed above in claim 28, and further teaches wherein formulating the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit is based on a traffic condition detected in the radio access network [see paragraphs 0064-0065, wherein “Due to the application of multi-carrier technologies (such as the carrier aggregation technology in an LTE-A system), the processing capability of a BBU may not be sufficient to process service traffic on multiple carriers in a cell. Therefore, multiple BBUs may be needed to process the service traffic jointly.”].

Regarding claim 30, Liu ‘452 discloses the method discussed above in claim 28, and further teaches wherein implementing the allocation occurs at least in part by outputting signals that configure the plurality of remote units and the baseband processing unit [see paragraphs 0064-0065, wherein “In addition to transmission of radio baseband signals in the C-RAN system, other high-speed data switching may exist. For example, during joint processing performed by multiple BBUs (for example, CoMP or carrier aggregation), a large amount of intermediate processing data needs to be switched between collaborative BBUs. That is a large amount of data generated during the intermediate process of processing baseband signals needs to be switched between collaborative BBUs.”; also see paragraphs 0077-0083, wherein “As shown in FIG. 8, an embodiment of the present invention provides an RRU, including: … a transforming module 220, configured to perform FFT for the uplink time domain baseband signals to obtain uplink frequency domain baseband signals, and transmit the uplink frequency domain baseband signals to a resource mapping module, so that the resource mapping module performs resource block demapping for the uplink frequency domain baseband signals and demultiplexes signals of each user from corresponding subcarriers.”].

Regarding claim 31, Liu ‘452 discloses the method discussed above in claim 28, and further teaches wherein the physical layer processing includes at least one of scrambling, descrambling, modulation, demodulation, layer to antenna mapping, layer to antenna demapping, resource element mapping, resource element demapping, inverse fast Fourier transport and cyclic prefix insertion, fast Fourier transport and cyclic prefix extraction, or baseband processing [see paragraphs 0054-0058; also see paragraphs 0066-0070; also see paragraphs 0159-0160].

Regarding claim 32, Liu ‘452 discloses the method discussed above in claim 28, and further teaches wherein the at least one remote unit of the plurality of remote units is a remote radio head that is automatically switchable between a small cell mode and a radio access network mode [see paragraphs 0061-0080].

Regarding claim 33, Liu ‘452 discloses the method discussed above in claim 28, and further teaches wherein the radio access network is configured to support an intra-cell Coordinate Multi-Point (CoMP) transmission mode and an inter-cell CoMP transmission mode [see paragraphs 0063-0065], wherein the intra-cell CoMP transmission mode involves communication between multiple remote units of the plurality of remote units that relay a same sector of signals, wherein the inter-cell CoMP transmission mode involves communication between the multiple remote units of the plurality of remote units that relay different sectors of signals [see paragraphs 0063-0092].

Regarding claim 34, Liu ‘452 discloses the method discussed above in claim 28, and further comprising:
conducting, at the fronthaul physical layer coordinator, real time analysis of power received in an uplink physical resource block by the plurality of remote units providing coverage to a common cell identifier and using channel estimation indexes in obtaining a maximum gain when jointly processing fast Fourier transform bins of physical resource blocks from the plurality of remote units [see paragraphs 0054-0080; also see paragraphs 0095-0099].



Claim(s) 20-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0269322, with the inventor of Guangjie Li et al. (hereafter “Li”, being a reference cited in the original prosecution of the ‘507 Patent).

Regarding claim 20, Li discloses a radio access network, comprising:
a plurality of remote units configured to provide wireless signal coverage for mobile devices in a coverage area [see Fig. 1A, which include a plurality of RRHs 122];

a fronthaul physical layer coordinator [interpreted as a “BBU processing pool 104” and the “control unit 106”, seen in Fig. 1B and 5] communicatively coupled to the plurality of remote units [see Fig. 1B, with the “BBU processing pool 104” and the “control unit 106” both being communicatively coupled to the front-end unit with a “RRU interface 202”, as well as the “antenna data to/from RRU’s”], 
the fronthaul physical layer coordinator configured to determine at least one remote unit of the plurality of remote units to serve a mobile device of the mobile devices [see paragraph 0095-0110, wherein “In another example, the eNB may comprise a traffic data switch network to switch traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by the control unit, a front-end unit to communicate antenna signals with a plurality of remote-radio units (RRUs), and a raw data switch network to couple the antenna signals from the front-end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit. … In an example, the method may also include switching traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by a control unit, communicating antenna signals with a plurality of remote-radio units (RRUs), and coupling the antenna signals from the front end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit.”; also see paragraphs 0039-0046, wherein “The RRM 506 may manage the radio resource and bearers in the BBU processing pool 104 for the various cells/sectors. In some embodiments, the RRM 506 may be configured for the interference coordination between sectors and may perform load balancing between neighboring cells/sectors.”; also see processing steps in Figs. 7-10B; which include steps 1006 and 1008 in Fig. 10A and 1018-1022 in Fig. 10B, being described in paragraphs 0080-0087],
wherein the fronthaul physical layer coordinator is configured to formulate an allocation of physical layer processing between the plurality of remote units and a baseband processing unit based on resources selected by the fronthaul physical layer coordinator to serve the mobile device [see paragraphs 0051-0054, wherein “In accordance with embodiments, when the BBU pool 104 shares the computation load of several sectors and is able to dynamically allocate the processing load among several processing unit 112. In some embodiments, when the processing load of one processing unit is low (i.e., below a predetermined threshold), the processing may be migrated to another processing unit and the processing unit may be turned off When the processing load of a processing unit 112 is high (i.e., above a predetermined threshold), the processing load of one or more sectors may be migrated to another processing unit 112. … In accordance with embodiments, the low layer processing module 602 may, for example, processes physical (PHY) layer functions such as FFT, IFFT, CRC, channel encoding/decoding, layer mapping for MIMO transmissions, equalization for MIMO receptions, and channel estimation for reception, as well as rate matching and de-matching in LTE embodiments. These lower layer processing functions may require more running time than functions performed by the high layer processing module 604 and may work according to a high layer indication. The results of the lower layer processing may depend on current subframe input.”]; and
wherein the at least one remote unit [being an RRU interface 202] is configured to implement at least one of full physical layer processing, partial physical layer processing, or no physical layer processing in transceiving signals wirelessly with the mobile device based on the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit [see paragraphs 0034-0036, wherein “The functions of the pre-processing unit 300 may operate completely within the BBU processing pool 104 (FIG. 1B), may operate totally within the RRU interface 202, or may operate partially in the BBU processing pool 104 and partially in the RRU interface 202. … In some embodiments, three options for pre-processing by the pre-processing unit 300 are provided. Option 1: all of the preprocessing may be done at the base station which is in a room. Option 2: all preprocessing may be done in the RRH which is out of the room. Option 3: part of the preprocessing may be done in the base station and the remaining processing may be done at in the RRHs.”; also see Figs. 11A-11C].

Regarding claim 21, Li discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to implement a different allocation plan in the radio access network based on a policy from a system administrator [see paragraphs 0020-0023, wherein “In this case, the processing of hundreds of base stations may be performed the centralized BBU pool 104 of the hardware architecture 100 (e.g. in one server) and other units may be powered off to reduce power consumption. …In accordance with some embodiments, the hardware architecture 100 may be configured to dynamically route the RRU data to a different processing unit 112 in the BBU, support load migration to processing units 112 (including monitoring and decision), and provide for power-off and wake-up for a specific processing unit 112.”; see paragraphs 0050-0055, wherein “These embodiments may also support both LTE time-division duplex (TDD) and LTE frequency-division duplex (FDD) configurations. One accelerator may be used FFT/IFFT/turbo encoding/decoding. In these embodiments, the computational load of one sector may be migrated from one processing unit 112 to another. Several low loaded carriers may be migrated to one processing unit and any non-utilized processing units 112 may be powered-off while all the carriers remain active. Based on network traffic load profiles, most processing units 112 may be powered off during the night achieving a significant reduction in power consumption that could not be achieved without centralized BBU processing in these embodiments, the mobile stations are not involved with the load migration process allowing the mobile stations to remain on the same carriers.”; also see Figs. 8-10B; also see paragraphs 0040-0041; also see paragraphs 0104-0111].

Regarding claim 22, Li discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to formulate the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit based on a traffic condition detected in the radio access network [see paragraphs 0021-0023, wherein “For example, the "tide effect" is the typical usage scenario in which urban and suburban base stations have different load profiles over a twenty-four hour period. The traffic load is somewhat complementary between urban and suburban base stations. In accordance with embodiments, through dynamic load sharing, the peak processing capacity of the centralized BBU pool 104 may be reduced since the processing is shared (e.g., between these two types of base stations). …For example, in the middle of the night, the traffic load may be less than 1% of the daytime traffic load. In this case, the processing of hundreds of base stations may be performed the centralized BBU pool 104 of the hardware architecture 100 (e.g. in one server) and other units may be powered off to reduce power consumption.”; also see paragraphs 0050-0055, wherein “These embodiments may also support both LTE time-division duplex (TDD) and LTE frequency-division duplex (FDD) configurations. One accelerator may be used FFT/IFFT/turbo encoding/decoding. In these embodiments, the computational load of one sector may be migrated from one processing unit 112 to another. Several low loaded carriers may be migrated to one processing unit and any non-utilized processing units 112 may be powered-off while all the carriers remain active. Based on network traffic load profiles, most processing units 112 may be powered off during the night achieving a significant reduction in power consumption that could not be achieved without centralized BBU processing in these embodiments, the mobile stations are not involved with the load migration process allowing the mobile stations to remain on the same carriers.”].

Regarding claim 23, Li discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to implement the allocation by outputting signals that configure the plurality of remote units and the baseband processing unit [see paragraphs 0020-0023; also see paragraph 0095-0110, wherein “In another example, the eNB may comprise a traffic data switch network to switch traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by the control unit, a front-end unit to communicate antenna signals with a plurality of remote-radio units (RRUs), and a raw data switch network to couple the antenna signals from the front-end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit. … In an example, the method may also include switching traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by a control unit, communicating antenna signals with a plurality of remote-radio units (RRUs), and coupling the antenna signals from the front end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit.”; also see paragraphs 0039-0046, wherein “The RRM 506 may manage the radio resource and bearers in the BBU processing pool 104 for the various cells/sectors. In some embodiments, the RRM 506 may be configured for the interference coordination between sectors and may perform load balancing between neighboring cells/sectors.”; also see processing steps in Figs. 7-10B; which include steps 1006 and 1008 in Fig. 10A and 1018-1022 in Fig. 10B, being described in paragraphs 0080-0087].

Regarding claim 24, Li discloses the radio access network discussed above in claim 20, and further teaches wherein the physical layer processing includes at least one of scrambling, descrambling, modulation, demodulation, layer to antenna mapping, layer to antenna demapping, resource element mapping, resource element demapping, inverse fast Fourier transport and cyclic prefix insertion, fast Fourier transport and cyclic prefix extraction, or baseband processing [see Abstract; also see paragraphs 0019-0034; also see paragraphs 0050-0055; also see paragraphs 0097-0111].

Regarding claim 25, Li discloses the radio access network discussed above in claim 20, and further teaches wherein the at least one remote unit of the plurality of remote units is a remote radio head that is automatically switchable between a small cell mode and a radio access network mode [see Abstract; also see paragraphs 0019-0034; also see paragraphs 0097-0111].

Regarding claim 26, Li discloses the radio access network discussed above in claim 20, and further teaches wherein the radio access network is configured to support an intra-cell Coordinate Multi-Point (CoMP) transmission mode and an inter-cell CoMP transmission mode, wherein the intra-cell CoMP transmission mode involves communication between multiple remote units of the plurality of remote units that relay a same sector of signals, wherein the inter-cell CoMP transmission mode involves communication between the multiple remote units of the plurality of remote units that relay different sectors of signals [see Abstract; also see paragraphs 0019-0034; see paragraphs 0050-0055; also see paragraphs 0097-0111].

Regarding claim 27, Li discloses the radio access network discussed above in claim 20, and further teaches wherein the fronthaul physical layer coordinator is configured to conduct real time analysis of power received in an uplink physical resource block by the plurality of remote units providing coverage to a common cell identifier and using channel estimation indexes in obtaining a maximum gain when jointly processing fast Fourier transform bins of physical resource blocks from the plurality of remote units [see Abstract; also see paragraphs 0019-0034; see paragraphs 0050-0055, wherein “These embodiments may also support both LTE time-division duplex (TDD) and LTE frequency-division duplex (FDD) configurations. One accelerator may be used FFT/IFFT/turbo encoding/decoding. In these embodiments, the computational load of one sector may be migrated from one processing unit 112 to another. Several low loaded carriers may be migrated to one processing unit and any non-utilized processing units 112 may be powered-off while all the carriers remain active. Based on network traffic load profiles, most processing units 112 may be powered off during the night achieving a significant reduction in power consumption that could not be achieved without centralized BBU processing in these embodiments, the mobile stations are not involved with the load migration process allowing the mobile stations to remain on the same carriers. …In accordance with embodiments, the low layer processing module 602 may, for example, processes physical (PHY) layer functions such as FFT, IFFT, CRC, channel encoding/decoding, layer mapping for MIMO transmissions, equalization for MIMO receptions, and channel estimation for reception, as well as rate matching and de-matching in LTE embodiments.”; also see paragraphs 0097-0111].

Regarding claim 28, Li discloses a method comprising:
determining, at a fronthaul physical layer coordinator [interpreted as a “BBU processing pool 104” and the “control unit 106”, seen in Fig. 1B and 5] of a radio access network, at least one remote unit of a plurality of remote units [see Fig. 1A, which include a plurality of RRHs 122] in the radio access network to serve a mobile device of mobile devices, the plurality of remote units configured to provide wireless signal coverage for the mobile devices in a coverage area [see paragraph 0095-0110, wherein “In another example, the eNB may comprise a traffic data switch network to switch traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by the control unit, a front-end unit to communicate antenna signals with a plurality of remote-radio units (RRUs), and a raw data switch network to couple the antenna signals from the front-end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit. … In an example, the method may also include switching traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by a control unit, communicating antenna signals with a plurality of remote-radio units (RRUs), and coupling the antenna signals from the front end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit.”; also see paragraphs 0039-0046, wherein “The RRM 506 may manage the radio resource and bearers in the BBU processing pool 104 for the various cells/sectors. In some embodiments, the RRM 506 may be configured for the interference coordination between sectors and may perform load balancing between neighboring cells/sectors.”; also see processing steps in Figs. 7-10B; which include steps 1006 and 1008 in Fig. 10A and 1018-1022 in Fig. 10B, being described in paragraphs 0080-0087];
formulating, at the fronthaul physical layer coordinator, an allocation of physical layer processing between the plurality of remote units and a baseband processing unit based on resources selected by the fronthaul physical layer coordinator to serve the mobile device [see paragraphs 0051-0054, wherein “In accordance with embodiments, when the BBU pool 104 shares the computation load of several sectors and is able to dynamically allocate the processing load among several processing unit 112. In some embodiments, when the processing load of one processing unit is low (i.e., below a predetermined threshold), the processing may be migrated to another processing unit and the processing unit may be turned off When the processing load of a processing unit 112 is high (i.e., above a predetermined threshold), the processing load of one or more sectors may be migrated to another processing unit 112. … In accordance with embodiments, the low layer processing module 602 may, for example, processes physical (PHY) layer functions such as FFT, IFFT, CRC, channel encoding/decoding, layer mapping for MIMO transmissions, equalization for MIMO receptions, and channel estimation for reception, as well as rate matching and de-matching in LTE embodiments. These lower layer processing functions may require more running time than functions performed by the high layer processing module 604 and may work according to a high layer indication. The results of the lower layer processing may depend on current subframe input.”]; and
implementing, at least one remote unit [being an RRU interface 202], at least one of full physical layer processing, partial physical layer processing, or no physical layer processing in transceiving signals wirelessly with the mobile device based on the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit [see paragraphs 0034-0036, wherein “The functions of the pre-processing unit 300 may operate completely within the BBU processing pool 104 (FIG. 1B), may operate totally within the RRU interface 202, or may operate partially in the BBU processing pool 104 and partially in the RRU interface 202. … In some embodiments, three options for pre-processing by the pre-processing unit 300 are provided. Option 1: all of the preprocessing may be done at the base station which is in a room. Option 2: all preprocessing may be done in the RRH which is out of the room. Option 3: part of the preprocessing may be done in the base station and the remaining processing may be done at in the RRHs.”; also see Figs. 11A-11C].

Regarding claim 29, Li discloses the method discussed above in claim 28, and further teaches wherein formulating the allocation of the physical layer processing between the plurality of remote units and the baseband processing unit is based on a traffic condition detected in the radio access network [see paragraphs 0021-0023, wherein “For example, the "tide effect" is the typical usage scenario in which urban and suburban base stations have different load profiles over a twenty-four hour period. The traffic load is somewhat complementary between urban and suburban base stations. In accordance with embodiments, through dynamic load sharing, the peak processing capacity of the centralized BBU pool 104 may be reduced since the processing is shared (e.g., between these two types of base stations). …For example, in the middle of the night, the traffic load may be less than 1% of the daytime traffic load. In this case, the processing of hundreds of base stations may be performed the centralized BBU pool 104 of the hardware architecture 100 (e.g. in one server) and other units may be powered off to reduce power consumption.”; also see paragraphs 0050-0055, wherein “These embodiments may also support both LTE time-division duplex (TDD) and LTE frequency-division duplex (FDD) configurations. One accelerator may be used FFT/IFFT/turbo encoding/decoding. In these embodiments, the computational load of one sector may be migrated from one processing unit 112 to another. Several low loaded carriers may be migrated to one processing unit and any non-utilized processing units 112 may be powered-off while all the carriers remain active. Based on network traffic load profiles, most processing units 112 may be powered off during the night achieving a significant reduction in power consumption that could not be achieved without centralized BBU processing in these embodiments, the mobile stations are not involved with the load migration process allowing the mobile stations to remain on the same carriers.”].

Regarding claim 30, Li discloses the method discussed above in claim 28, and further teaches wherein implementing the allocation occurs at least in part by outputting signals that configure the plurality of remote units and the baseband processing unit [see paragraphs 0020-0023; also see paragraph 0095-0110, wherein “In another example, the eNB may comprise a traffic data switch network to switch traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by the control unit, a front-end unit to communicate antenna signals with a plurality of remote-radio units (RRUs), and a raw data switch network to couple the antenna signals from the front-end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit. … In an example, the method may also include switching traffic packets between a core network the processing units of the BBU processing pool based on instructions provided by a control unit, communicating antenna signals with a plurality of remote-radio units (RRUs), and coupling the antenna signals from the front end unit to selected ones of the processing units of the BBU processing pool based on instructions provided by the control unit.”; also see paragraphs 0039-0046, wherein “The RRM 506 may manage the radio resource and bearers in the BBU processing pool 104 for the various cells/sectors. In some embodiments, the RRM 506 may be configured for the interference coordination between sectors and may perform load balancing between neighboring cells/sectors.”; also see processing steps in Figs. 7-10B; which include steps 1006 and 1008 in Fig. 10A and 1018-1022 in Fig. 10B, being described in paragraphs 0080-0087].

Regarding claim 31, Li discloses the method discussed above in claim 28, and further teaches wherein the physical layer processing includes at least one of scrambling, descrambling, modulation, demodulation, layer to antenna mapping, layer to antenna demapping, resource element mapping, resource element demapping, inverse fast Fourier transport and cyclic prefix insertion, fast Fourier transport and cyclic prefix extraction, or baseband processing [see Abstract; also see paragraphs 0019-0034; also see paragraphs 0050-0055; also see paragraphs 0097-0111].

Regarding claim 32, Li discloses the method discussed above in claim 28, and further teaches wherein the at least one remote unit of the plurality of remote units is a remote radio head that is automatically switchable between a small cell mode and a radio access network mode [see Abstract; also see paragraphs 0019-0034; also see paragraphs 0097-0111].

Regarding claim 33, Li discloses the method discussed above in claim 28, and further teaches wherein the radio access network is configured to support an intra-cell Coordinate Multi-Point (CoMP) transmission mode and an inter-cell CoMP transmission mode, wherein the intra-cell CoMP transmission mode involves communication between multiple remote units of the plurality of remote units that relay a same sector of signals, wherein the inter-cell CoMP transmission mode involves communication between the multiple remote units of the plurality of remote units that relay different sectors of signals [see Abstract; also see paragraphs 0019-0034; also see paragraphs 0050-0055; also see paragraphs 0097-0111].

Regarding claim 34, Li discloses the method discussed above in claim 28, and further comprising:
conducting, at the fronthaul physical layer coordinator, real time analysis of power received in an uplink physical resource block by the plurality of remote units providing coverage to a common cell identifier and using channel estimation indexes in obtaining a maximum gain when jointly processing fast Fourier transform bins of physical resource blocks from the plurality of remote units [see Abstract; also see paragraphs 0019-0034; see paragraphs 0050-0055, wherein “These embodiments may also support both LTE time-division duplex (TDD) and LTE frequency-division duplex (FDD) configurations. One accelerator may be used FFT/IFFT/turbo encoding/decoding. In these embodiments, the computational load of one sector may be migrated from one processing unit 112 to another. Several low loaded carriers may be migrated to one processing unit and any non-utilized processing units 112 may be powered-off while all the carriers remain active. Based on network traffic load profiles, most processing units 112 may be powered off during the night achieving a significant reduction in power consumption that could not be achieved without centralized BBU processing in these embodiments, the mobile stations are not involved with the load migration process allowing the mobile stations to remain on the same carriers. …In accordance with embodiments, the low layer processing module 602 may, for example, processes physical (PHY) layer functions such as FFT, IFFT, CRC, channel encoding/decoding, layer mapping for MIMO transmissions, equalization for MIMO receptions, and channel estimation for reception, as well as rate matching and de-matching in LTE embodiments.”; also see paragraphs 0097-0111].



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication 2013/0100907, with the inventor of Sheng Liu, discloses a downlink baseband signal generating method and system; and
U.S. Patent Application Publication 2013/0294253, with the inventor of Frederic Leroudier, discloses a method of mobile radio access networks within wide area transport networks that utilizes a fronthaul layer coordinator .

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410.  The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992